IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 1969 Disciplinary Docket No. 3
              Petitioner        :
                                :
                                :             No. 54 DB 2014
                                :
                                :
           v.                   :             Attorney Registration No. 74365
                                :
BASIL DAVID MARCIAL,            :
              Respondent        :             (Philadelphia)
                                :


                                        ORDER


PER CURIAM


      AND NOW, this 14th day of January, 2016, upon consideration of the response

to a Rule to Show Cause, the Rule is made absolute. Respondent Basil David Marcial

is suspended from the bar of this Commonwealth for a period of one year and one day,

and he is directed to comply with all the provisions of Pa.R.D.E. 217.

      It is further ORDERED that Respondent shall pay the additional expenses

incurred as a result of the revocation proceedings. See Pa.R.D.E. 208(g).

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.